2/11/2021    Case: 1:20-cv-06316 Document #: Mail
                                       Yahoo 49-26     Filed: 03/05/21
                                                  - Whistleblower             Page
                                                                  Complaints and      1 of 2 PageID #:1056
                                                                                 Retaliation




     Whistleblower Complaints and Retaliation

     From: Dr. Fred L Nance Jr., Ph.D. (frednance@clickservices.org)

     To:    info@osc.gov

     Cc:    frednance@clickservices.org                                EXHIBIT 22
     Date: Monday, September 28, 2020, 11:44 PM CDT




     To Whom it May Concern:

     I, Dr. Fred L Nance Jr., am the author of this complaint. I went on the U.S. Office of Special
     Counsel website seeking to file a complaint pursuant to an email I received on September 28,
     2020, which is attached. I could not access your form because I do not have Adobe Reader for a
     PDF program. My PDF program Nitro Pro, which your system does not recognize.

     I filed 3 Whistleblower complaints pursuant to the National Defense Authorization Act of 2013,
     which governs Grant #2018-CY-BX-0025. An NDAA reprisal claim must be filed initially with the
     Office of Inspector General of the agency that awarded the contract or grant about which the
     employee disclosed wrongdoing. (10 U.S.C. Section 2409(b)(1); 41 U.S.C. Section 4712(b)(1)).
     As you will see in my attachment I filed a complaint on September 13, 2020 with the OIG. Why
     would I receive the email attached reporting I need to report my retaliation issues with OSC?

     Regarding Federal litigation: A whistleblower may file a lawsuit in Federal District Court against
     the federal contractor if the whistleblower is denied relief after complaining to the OIG or has not
     obtained relief within 210 days of fling the complaint with the OIG. (10 U.S.C. Section 2409(c)(2);
     41 U.S.C. Section 4712(c)(2)). The whistleblower must file the lawsuit within two years after
     exhausting the administrative remedies before the OIG and is entitled to a de novo jury trial (10
     U.S.C. Section 2409(c)(2); 41 U.S.C. Section 4712(c)(2)). I also have the option to proceed with
     additional claims under provisions of FCA. My employment was not protected from retaliation by
     DOJ, BJA, OJP and EMAGES, Inc., which is a requirement of the Whistleblower Act of 2013.

     Attached is an email I received from OJP on September 28, 2020; a 21-page document
     comprised of my 3 Whistleblower Complaints and email responses to other DOJ BJA OJP staff
     supervising Grant #2018-CY-BX-0025. The 3 Whistleblower complaints are dated: April 17, 2020;
     August 29, 2020; and September 13, 2020. If our grant manager, Tracey Willis, had done her job
     and addressed the April 17, 2020 complaint, I would not be in the place I am in today and Grant
     #2018-CY-BX-0025 would not be canceled on September 30, 2020. The grant period is for 2018-
     2021.

     Please let me know if I have contacted the correct agency. I am being sent in circular motions
     attempting to address and exhaust my administrative remedies before proceeding to Federal
     Court. I do not want to go to Federal Court, but I will if I cannot get someone from DOJ BJA OJP
     to adhere to the Whistleblower Act. I will not be the victim for reporting waste, abuse, and fraud.
     Thank you.

     /s/Dr. Fred Nance Jr.
     Ph.D. Health & Human Services
     Social Policy Analysis and Planning


                                                                                                             1/2
2/11/2021    Case: 1:20-cv-06316 Document #: Mail
                                       Yahoo 49-26     Filed: 03/05/21
                                                  - Whistleblower             Page
                                                                  Complaints and      2 of 2 PageID #:1057
                                                                                 Retaliation


     www.clickservices.org                         EXHIBIT 22
     708-921-1395

     NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message,
     and any and all attachments transmitted with it are intended solely for the use of the addressee
     and may contain legally privileged and confidential information. If the reader of this message is
     not the intended recipient, or an employee or agent responsible for delivering this email message
     to the intended recipient, you are hereby notified that any dissemination, distribution, copying, or
     other use of the message or its attachments is strictly prohibited. If you have received this email
     message and its attachments if any, in error, please notify the sender immediately by replying to
     the message and please delete it from your computer. Thank you.

            9.28.20 Whistleblower Complaint and Retaliation Email from Laura Colon-Marrero.pdf
            173.5kB
            9.25.20 DOJ BJA OJP Grant #2018-CY-BX-0025 Whistleblower Complaint Revised.pdf
            2.3MB




                                                                                                             2/2
